



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is dated this 6th day of July,
2020, and effective as of the 20th day of July, 2020 (the “Effective Date”),
between Sinclair Diamond Sports Group, LLC, a Delaware limited liability company
("Diamond" or “Company”), and Steve Rosenberg ("Employee").


R E C I T A L S


A.    Company, a subsidiary of Sinclair Broadcast Group, Inc. (“SBG”), owns and
operates regional sports networks.


B.    Employee has accepted the position as the Company’s President, Local
Sports Programming.


C.    The parties hereto desire to set forth all understandings and agreements
between them relating to the terms and conditions of Employee’s employment.


NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein contained, the
parties hereto agree as follows:


1.    Duties.


1.1.    Duties Upon Employment.    Upon the terms and subject to the other
provisions of this Agreement, effective as of the Effective Date, Employee will
become employed by the Company as its President, Local Sports Programming (it
being understood that Employee will not formally assume such title until
September 1, 2020, or earlier if the individual who currently holds such title
retires or is terminated prior to such date). In such capacity, Employee will:


(a)    report to the President of Local News and Marketing or its successor
(“PLNM”), such successor as determined by the CEO of SBG (the “SBG CEO”);


(b)    have such authority, responsibilities and perform such duties
commensurate with his title as President, Local Sports Programming, including,
without limitation, overseeing the non-game programming of SBG’s regional sports
networks, its high school sports division, the Stadium channel and such other
responsibilities and duties as may from time to time be reasonably established
by the PLNM and SBG CEO.


1.2.    Full-Time Employment.    The Employee agrees to devote Employee's full
working time, attention, and best efforts exclusively to the business of the
Company and its direct and indirect subsidiaries; provided, that Employee shall
be permitted to manage his personal affairs and investments so long as such
activities do not interfere with his duties to the Company.


1.3.    Location.    During the Employment Term, Employee’s services under this
Agreement shall be performed principally in the New York City, New York area or
such other


1



--------------------------------------------------------------------------------





area as may be mutually agreed. The parties acknowledge and agree that the
nature of Employee’s duties hereunder shall, in any event, require reasonable
travel from time to time or as reasonably directed by the PLNM and SBG CEO.
        
1.4    Works Made For Hire. Employee agrees and acknowledges that Company (or
its designee) is the sole and exclusive owner of the rights to the results,
fruit, proceeds and work product in connection with Employee’s employment, this
Agreement, or any employment agreement with Company, including, but not limited
to, all drawings, plans, original works of authorship, ideas, projects, scripts,
artwork, software programs, applications, strategies, lay-outs, story boards,
slogans, designs, reports and other documents, whether or not protected or
capable of protection under the law of copyrights, trademarks, patents or trade
secrets (collectively, “Work Product”). The Work Product shall upon creation
become the property of Company, and all evidence thereof shall, without any
compensation to Employee, become the property of Company. All of the Work
Product constitutes “work made for hire” as such term is defined in Section 101
of the U.S. Copyright Act of 1976 (U.S.C. 17 §101), as amended, such that all
copyrights in such Work Product, in any and all media and through all forms of
communication or transmission, whether presently known or hereafter developed,
are the exclusive property of Company (or its designee). If for any reason any
or all of the Work Product does not qualify as "work made for hire," Employee is
deemed to have hereby irrevocably, sold, assigned and transferred to Company all
right, title and interest in and to the copyright(s) in such Work Product.
Recipient agrees that it will require any third party whom Employee retains to
assist with or contribute to the Work Product to acknowledge in writing that
Company has all rights, title and interest in the Work Product; and in the event
it is determined that such third party has rights to the Work Product, said
party will transfer such rights to Company without charge. Should Company desire
to apply for or secure any copyright, trademark or trade name registration(s) or
patent(s) on or related to any part(s) or all of the Work Product, Employee will
assist in securing such protection without any further compensation to Employee.


2.    Term.


2.1.    Term.    The term of Employee's employment under this Agreement (the
"Employment Term") shall begin on the Effective Date and continue until the
earlier of (i) the fifth anniversary of the Effective Date and (ii) the date
Employee’s employment is terminated in accordance with Section 4 of this
Agreement.


2.2.    At Will Employment. Notwithstanding anything else in this Agreement to
the contrary, including, without limitation, the provisions of Section 2.1,
Section 3, or Section 4 of this Agreement, the employment of Employee is not for
a specified period of time, and Company or Employee may terminate the employment
of Employee at any time for any reason. There is not as of the Effective Date,
nor will there be in the future, unless by a writing signed by all of the
parties to this Agreement, any express or implied agreement as to the continued
employment of Employee.




2



--------------------------------------------------------------------------------





3.    Compensation and Benefits.


3.1.    Compensation.    Employee’s annual base salary shall be Eight Hundred
Thousand Dollars ($800,000) (“Base Salary”). During each subsequent year of
employment, Employee’s Base Salary shall be determined by the PLNM and SBG CEO,
in their absolute and complete discretion. In addition, the Employee will be
eligible for certain Incentive Compensation as further described in Section 3.2
of this Agreement.


3.2
Incentive Compensation



(a)    Cash Bonuses. Employee will be eligible for (i) annual cash bonus
compensation with a target of Four Hundred Thousand Dollars ($400,000), which
may be based on quarterly revenue, cash flow targets, and/or other bonus
criteria as further detailed in a separate “Deal Sheet” to be provided to
Employee in writing prior to the beginning of the year to which such cash bonus
relates, and subject to change each subsequent year by the PLNM and SBG CEO, in
their absolute and complete discretion (the “Annual Bonus”); provided, that the
PLNM and SBG CEO shall reasonably consult with Employee when determining such
“Deal Sheet” performance metrics, and (ii) a discretionary bonus in the form of
restricted stock, if any, as determined by the PLNM and SBG CEO, in their sole
and absolute discretion (the “Discretionary Bonus”, and together with the Annual
Bonus, collectively, the “Bonus”). Any such Bonus shall be determined and
payable after the PLNM and SBG CEO has had the opportunity to review any
financial, ratings, and/or other information that it determines is necessary,
appropriate, or relevant for or to such determination; provided, however, that
to ensure compliance with the “short-term deferral” exception under Section 409A
of the Internal Revenue Code, any such Bonus shall in no event be paid any later
than the fifteenth (15th) day of the third (3rd) calendar month following the
later of the end of Employee's Pursuant to Section 4.2(e), Employee shall be
entitled to a Pro Rated Bonus (as defined below) for any partial year of
employment in accordance with the foregoing. Employee shall be entitled to any
Bonuses awarded in accordance with the foregoing so long as Employee is employed
through the date of determination of such Bonuses; provided, that, if Employee
remains employed through the expiration of the Term, he shall be entitled to a
Pro-Rated Bonus (as defined below) for the applicable year. Except for the Bonus
payment deadline expressed above, any changes to the Base Salary and/or Bonus
may be made in accordance with the terms and conditions of this Agreement
without in any manner altering the terms of this Agreement.


(b)    Incentive Bonus. Upon the fifth anniversary of this Agreement if
Agreement is still in effect, expires at the end of the Employment Term or if
Employee's employment is terminated pursuant to Section 4.1(a)(5) of this
Agreement (i.e., by Company without Cause) or pursuant to Section 4.1(a)(6) of
this Agreement (i.e., by Employee for Good Reason) within twenty-four months of
the fifth anniversary of this Agreement, Employee shall be eligible to receive
an incentive bonus compensation (“Incentive Bonus”) in the event the Company’s
total linear and digital revenues exceed Five Hundred Ninety Million Dollars
($590,000,000) (the “Goal”) for the immediately preceding twelve months, as
calculated as reasonably determined by the Company using its standard methods
consistent with the next sentence. If the Company achieves the Goal, Employee
shall be entitled to receive from the Company an Incentive Bonus payment equal
to five percent (5%) of the amount of the (i) total linear and digital revenues
in excess of the Goal minus


3



--------------------------------------------------------------------------------





(ii) any costs of programming not related to the live professional sports games
(which includes the immediate pre-game and post-game programming). The Incentive
Bonus shall not be less than zero and shall not exceed Four Million Dollars
($4,000,000), provided, however, if Employee's employment is terminated pursuant
to Section 4.1(a)(5) of this Agreement (i.e., by Company without Cause) or
pursuant to Section 4.1(a)(6) of this Agreement (i.e., by Employee for Good
Reason) within twenty-four months of the fifth anniversary of this Agreement,
Employee shall only be entitled to a portion of the Incentive Bonus prorated for
the portion of the five years that the Agreement was in effect. The Incentive
Bonus shall be payable to Employee after the fifth anniversary of this Agreement
in accordance with the Company’s standard approval (which shall include
reasonable time to calculate if Employee is eligible for such Incentive Bonus)
and payroll practices.


3.3    Vacation.    During each Employment Year, Employee shall be entitled to
paid vacation leave in accordance with such policies from time to time in effect
and in accordance with the Company’s Employee Handbook, plus one (1) additional
week.


3.4.    Health Insurance and Other Benefits.    During the Employment Term,
Employee shall be eligible to participate in health insurance programs that may
from time to time be provided by SBG for its senior executives, and Employee
shall be eligible to participate in other employee benefits plans, including
tuition reimbursement, that may from time to time be provided by SBG to its
senior executives.


3.5.    Tax Issues.    To the extent taxable to Employee, Employee will be
responsible for accounting for and payments of taxes on the benefits provided to
Employee, and Employee will keep such records regarding uses of these benefits
as the Company reasonably requires and will furnish the Company all such
information as may be reasonably requested by it with respect to such benefits.


3.6.    Expenses.    The Company will pay or reimburse Employee from time to
time for all expenses incurred by Employee during the Employment Term on behalf
of the Company in accordance with the Company’s established expense
reimbursement policies, provided, that (a) such expenses must be reasonable
business expenses, and (b) Employee supplies to the Company itemized accounts or
receipts in accordance with the Company’s procedures and policies with respect
to reimbursement of expenses in effect from time to time. To ensure compliance
with section 409A of the Internal Revenue Code, (i) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (ii) the reimbursement of
an eligible expense will be made as soon as practicable following the time when
Employee has satisfied his entitlement to reimbursement, but no later than the
last day of the calendar year following the year in which the expense is
incurred; (iii) the right to reimbursement is not subject to liquidation or
exchange for another benefit; and (iv) in no event may Employee, directly or
indirectly, designate the calendar year of any payment.


4



--------------------------------------------------------------------------------





4.    Employment Termination.


4.1.    Termination Events.


(a)    The Employment Term will end, and the parties will not have any rights or
obligations under this Agreement (except for the rights and obligations under
those Sections of this Agreement that are continuing and will survive the end of
the Employment Term, as specified in Section 9.10 of this Agreement) on the
earliest to occur of the following events (each a "Termination Date"):


(1)    the death of Employee;


(2)    the termination of Employee’s employment as a result of Employee’s
Disability (as defined in Section 4.1(b) of this Agreement) of Employee;


(3)    the termination of Employee's employment by Employee without Good Reason
(as defined in Section 4.1(d) of this Agreement);


(4)    the termination of Employee's employment by the Company for Cause (as
defined in Section 4.1(c) of this Agreement);


(5)    the termination of Employee's employment by the Company without Cause;


(6)    the termination of Employee’s employment by Employee for Good Reason
within three (3) months of the inception of the event giving rise to the Good
Reason; provided, however, the Employee has first given the Employer written
notice of the Good Reason within ten (10) business days of its occurrence and
thirty (30) days following such notice to correct it; or


(7)    the termination of Employee’s employment by the Company within twelve
(12) months of Change in Control (as defined in Section 8.1 of this Agreement).


(b)    For the purposes of this Agreement, "Disability" means Employee's
inability, whether mental or physical, to perform the normal duties of
Employee's position for ninety (90) days (which need not be consecutive) during
any twelve (12) consecutive month period, and the effective date of such
Disability shall be the day next following such ninetieth (90th) day. If the
Company and Employee are unable to agree as to whether Employee is disabled, the
question will be decided by a physician to be paid by the Company and designated
by the Company, subject to the approval of Employee (which approval may not be
unreasonably withheld) whose determination will be final and binding on the
parties.


5



--------------------------------------------------------------------------------







(c)    For the purposes of this Agreement, "Cause" means any of the following:
(i) the wrongful appropriation for Employee's own use or benefit of property or
money entrusted to Employee by SBG or its direct or indirect subsidiaries, (ii)
the conviction or granting of a Probation Before Judgment (or similar such
finding or determination if not by a Maryland court) of a crime involving moral
turpitude, (iii) Employee's continued willful disregard of Employee's duties and
responsibilities hereunder after written notice of such disregard and the
reasonable opportunity to correct such disregard, (iv) Employee's continued
violation of Company policy after written notice of such violations (such policy
may include policies as to drug or alcohol abuse) and the reasonable opportunity
to cure such violations, (v) any willful misconduct or gross negligence by
Employee which is reasonably likely (in the opinion of SBG’s FCC counsel) to
actually jeopardize a Federal Communications Commission license of any broadcast
station owned directly or indirectly by the Company, or programmed, directly or
indirectly, by the Company; or (vi) the continued insubordination of Employee
and/or Employee’s repeated failure to follow the reasonable directives of the
PLNM or SBG CEO after written notice of such insubordination or the failure to
follow such reasonable directives. Upon a termination for Cause, all of
Employee’s duties as described in Section 1 of this Agreement shall terminate.


(d)    For purposes of this Agreement, “Good Reason” means any of the following:
(i) the relocation of Employee’s principal place of employment from the New York
City, New York metropolitan area, (ii) a material reduction in the duties,
authority or responsibilities of Employee or a material change in Employee’s
working conditions, (iii) the Employee no longer reporting directly to the PLNM
or the SBG CEO without his consent or (iv) any decrease in Base Salary.


(e)    For purposes of this Agreement, the “termination of Employee’s
employment” (and like terms used herein) means Employee’s “separation from
service” within the meaning of section 409A of the Internal Revenue Code,
treating as a separation from service an anticipated permanent reduction in the
level of bona fide services to be performed by Employee for the Company to
twenty percent (20%) or less of the average level of bona fide services
performed by Employee for the Company over the immediately preceding thirty-six
(36) month period (or the full period during which Employee performed services
for SBG, if that is less than thirty-six (36) months). All members of SBG’s
controlled group (as defined for purposes of section 409A of the Internal
Revenue Code), shall be treated as a single employer for purposes of determining
whether there has occurred a separation from service.


4.2.    Termination Payments.


(a)    If Employee's employment is terminated pursuant to Section 4.1(a)(1)
(i.e., upon his death), the Company shall pay to the person or persons
designated by Employee pursuant to Section 9.19 (or, if no such written
designation has been made, Employee's estate), all of the following:




6



--------------------------------------------------------------------------------





1.    within thirty (30) days after the Termination Date, the Base Salary with
respect to the then current year that would have been payable to Employee under
Section 3.1 of this Agreement up to and including the Termination Date; and


2.    within thirty (30) days after the Termination Date, a payment in respect
of unutilized vacation time that has accrued through the Termination Date
(determined in accordance with corporate policies established by SBG and
consistent with Section 3.4 of this Agreement);


3.    benefits, if any, applicable to Employee in a separate Restricted Stock
Award Agreement, upon the terms and conditions set forth therein; and


4.    within thirty (30) days after the Termination Date, reimbursement for any
unreimbursed business expenses incurred in accordance with Section 3.6. (items
1, 2 and 4 of this Section 4.2(a) collectively, the “Accrued Benefits”);


(b)    If Employee's employment is terminated pursuant to Section 4.1(a)(2) of
this Agreement (i.e., upon his Disability), the Company shall, subject to
Section 9.14 of this Agreement (i.e., if Employee is a “specified employee”),
pay all of the following:


1.    within thirty (30) days after the Termination Date, the Base Salary with
respect to the then current year that would have been payable to Employee under
Section 3.1 had the Employment Term ended on the last day of the month in which
the Termination Date occurs;


2.    within thirty (30) days after the Termination Date, a payment in respect
of unutilized vacation time that has accrued through the Termination Date
(determined in accordance with the Company’s established policies and consistent
with Section 3.4 of this Agreement);


3.    benefits, if any, applicable to Employee in a separate Restricted Stock
Award Agreement, upon the terms and conditions set forth therein; and


4.    within thirty (30) days after the Termination Date, reimbursement for any
unreimbursed business expenses incurred in accordance with Section 3.6.


(c)    If Employee's employment is terminated pursuant to Section 4.1(a)(3) of
this Agreement (i.e., by Employee without Good Reason), the Company shall,
subject to Section 9.14 of this Agreement (i.e., if Employee is a “specified
employee”), pay to the Employee the Accrued Benefits.


(d)    If Employee's employment is terminated pursuant to Section 4.1(a)(4) of
this Agreement (i.e., by Company for Cause), the Company shall pay to Employee
within thirty (30) days after the Termination Date, the Accrued Benefits.




7



--------------------------------------------------------------------------------





(e)    If Employee's employment is terminated pursuant to Section 4.1(a)(5) of
this Agreement (i.e., by Company without Cause) or pursuant to Section 4.1(a)(6)
of this Agreement (i.e., by Employee for Good Reason), or pursuant to Section
4.1(a)(7) of this Agreement (i.e., by Company due to Change in Control), the
Company shall, subject to Section 9.14 of this Agreement (i.e., if Employee is a
“specified employee”), pay Employee all of the following:


1.    the Accrued Benefits;


2.    benefits, if any, applicable to Employee in a separate Restricted Stock
Award Agreement, upon the terms and conditions set forth therein;


3.    within thirty (30) days after the Termination Date, the Company shall pay
Employee a lump-sum severance in the amount equal to twelve (12) months of
Employee’s then current Base Salary; (the “Severance Payment”); provided
however, the Company’s obligation to make the Severance Payment shall be
conditioned upon Employee’s execution and delivery to Company of a general
release by Employee of all claims against Company, its parent and subsidiaries,
in form and substance reasonably acceptable to Company and Employee and
consistent with the terms hereof; and


4.    within thirty (30) days after the Termination Date, a pro-rated target
Annual Bonus with respect to the then current year based on the number of days
that Employee was employed in such year up through and including the Termination
Date (the “Pro-Rated Bonus”).


5.    Confidentiality and Non-Competition.    


5.1.    Confidential Information.


(a)    During Employee’s employment hereunder (and at all times thereafter),
Employee shall:


(1)    keep all "Confidential Information" (as defined in Section 5.1(b) of this
Agreement) in trust for the use and benefit of (i) SBG and Company and each of
their direct and indirect subsidiaries, and (ii) all broadcast stations owned,
operated, or programmed directly or indirectly by SBG or its direct or indirect
subsidiaries (collectively, the SBG Entities");


(2)    not, except as (i) required by Employee's duties under this Agreement,
(ii) authorized by SBG’s General Counsel; or (iii) required by law or any order,
rule, or regulation of any court or governmental agency (but only after notice
to SBG’s General Counsel of such requirement if legally permissible), at any
time during or after the termination of Employee's employment with the Company,
directly or indirectly, use, publish, disseminate, distribute, or otherwise
disclose any Confidential Information; provided, that Employee shall be
permitted to disclose the terms of this Agreement to Employee’s attorneys and
other advisors on a need-to-know basis so long as Employee instructs such
individuals of the confidential nature of such information; provided, further,
that nothing shall prevent Employee from disclosing Confidential Information to


8



--------------------------------------------------------------------------------





his attorneys and other advisors on a need-to-know basis in connection with a
bona fide dispute between Employee and the Company, SBG and/or any SBG Entity.


(3)    take all reasonable steps necessary, or reasonably requested by any of
the SBG Entities, to ensure that all Confidential Information is kept
confidential for the use and benefit of the SBG Entities; and


(4)    upon termination of Employee's employment or at any other time any of the
SBG Entities in writing so request, promptly deliver to such SBG Entity all
materials constituting Confidential Information relating to such SBG Entity
(including all copies) that are in Employee's possession or under Employee's
control. If requested by any of the SBG Entities to return any Confidential
Information, Employee will not make or retain any copy of or extract from such
materials.


(b)    For purposes of this Section 5.1, Confidential Information means any
proprietary or confidential information of or relating to any of the SBG
Entities that is not generally available to the public. Confidential Information
includes all information developed by or for any of the SBG Entities (by the
Employee or otherwise) concerning marketing used by any of the SBG Entities,
suppliers, or customers (including advertisers) with which any of the SBG
Entities has dealt prior to the Termination Date, plans for development of new
services and expansion into new areas or markets, internal operations, financial
information, operations, budgets, and any trade secrets or proprietary
information of any type owned by any of the SBG Entities, together with all
written, graphic, other materials relating to all or any of the same, and any
trade secrets as defined in the Maryland Uniform Trade Secrets Act, as amended
from time to time.


5.2.    Non-Competition/Non-Hire/Non-Solicitation.


(a)    Employee shall not, for a period of twelve (12) months after termination
of employment for any reason other than a termination by Company without Cause
or by Employee for Good Reason, directly or indirectly, participate in any
activity involved in the ownership or operation of any professional sports team
other than any minor league baseball team, regional sports network, television
broadcast station, subscription broadcast service, cable television system
operator, cable interconnect, cable television channel or similar enterprise
within the United States. As used herein, "participate" means lending one's name
to, acting as a consultant or adviser for, being employed by, or acquiring any
direct or indirect interest in any business or enterprise, whether as a
stockholder, partner, officer, director, employee, consultant, or otherwise.


(b)    While employed by the Company or any of the SBG Entities, and for twelve
(12) months thereafter (regardless of the reason why Employee's employment is
terminated), Employee will not directly or indirectly:


(1)    hire, attempt to hire, or to assist any other person or entity in hiring
or attempting to hire any employee of any of the SBG Entities or any person who
was an employee of any of the SBG Entities within the prior twelve (12) month
period; or




9



--------------------------------------------------------------------------------





(2)    solicit, in competition with any of the SBG Entities, the business of any
customer of any of the SBG Entities or any entity whose business any of the SBG
Entities solicited during the twelve (12) months period prior to Employee's
termination.


(c)    Notwithstanding anything else contained in this Section 5.2, (i) Employee
may at any time own, for investment purposes only, up to five percent (5%) of
the equity of any publicly-held company whose equity is either listed on a
national stock exchange or on the NASDAQ National Market System.


(d)    In the event that (i) Company, SBG or Sinclair Television Group, Inc.
places all or substantially all of its assets or regional sports networks up for
sale within twelve (12) months after termination of Employee's employment
hereunder, or (ii) Employee's employment is terminated in connection with the
disposition of all or substantially all of such television broadcast stations
(whether by sale of assets, equity, or otherwise), Employee agrees to be bound
by, and to execute such additional instruments as may be necessary or desirable
to evidence Employee's agreement to be bound by, the terms and conditions of any
non-competition provisions contained in the purchase and sale agreement for such
stations, without receiving any consideration therefore beyond that expressed in
this Agreement. Notwithstanding the foregoing, in no event shall Employee be
bound by, or obligated to enter into, any non-competition provisions referred to
in this Section 5.2 that extend beyond twelve (12) months from the date of
termination of Employee's employment hereunder or whose scope extends the scope
of the non-competition provisions set forth in Section 5.2(a) of this Agreement.


(e)    The twelve (12) month time periods referred to in this Section 5.2 of
this Agreement shall be tolled on a day-for-day basis for each day during which
Employee participates in any activity in violation of Section 5.2 of this
Agreement so that Employee shall be restricted from engaging in the conduct
referred to in Section 5.2 of this Agreement for a full twelve (12) months.
                        
5.3.    Acknowledgment.    Employee acknowledges and agrees that this Agreement
(including, without limitation, the provisions of Sections 5 and 6 of this
Agreement) is a condition of Employee being employed by the Company, Employee
having access to Confidential Information, being eligible to receive the items
referred to in Section 3 of this Agreement, Employee's advancement at the
Company, and Employee being eligible to receive other special benefits from the
Company; and further, that this Agreement is entered into, and is reasonably
necessary, to protect the SBG Entities' investment in Employee's training and
development, and to protect the goodwill, trade secrets, business practices, and
other business interests of the SBG Entities.


6.    Remedies.


6.1.    Injunctive Relief.    The covenants and obligations contained in
Section 5 of this Agreement relate to matters which are of a special, unique,
and extraordinary character, and a violation of any of the terms of such Section
5 may cause irreparable injury to the SBG Entities, the amount of which will be
impossible to estimate or determine and which cannot be adequately compensated.
Therefore, SBG Entities will be entitled to seek an injunction, a restraining
order,


10



--------------------------------------------------------------------------------





or other equitable relief from any court of competent jurisdiction (subject to
such terms and conditions that the court determines appropriate) restraining any
violation or threatened violation of any of such terms by Employee and such
other persons as the court orders. The parties acknowledge and agree that
judicial action, rather than arbitration, is appropriate with respect to the
enforcement of the provisions of Section 5 of this Agreement. The forum for any
litigation hereunder shall be the Circuit Court of Baltimore County or the
United States District Court (Northern Division) sitting in Baltimore, Maryland.


6.2.    Cumulative Rights and Remedies.     Rights and remedies provided by
Section 5 of this Agreement are cumulative and are in addition to any other
rights and remedies any of the SBG Entities may have at law or equity.


7.    Absence of Restrictions.    Employee warrants and represents that Employee
is not a party to or bound by any agreement, contract, or understanding, whether
of employment or otherwise, with any third person or entity which would in any
way restrict or prohibit Employee from undertaking or performing employment with
the Company in accordance with the terms and conditions of this Agreement.


8.    Change in Control


8.1.    Definition of Change in Control.


(a)    The “Change in Control Date” shall be the date of the consummation of the
transaction constituting a Change in Control, as defined in Section 8.1(b) of
this Agreement.


(b)    “Change in Control” means and includes each and all of the following
occurrences:


                (i)    The stockholders of SBG approve a merger or consolidation
of SBG with any other entity, other than a merger or consolidation which would
result in the voting securities of SBG outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent company) fifty
percent (50%) or more of the total voting power represented by the voting
securities of such surviving entity, or its parent company, outstanding
immediately after such merger or consolidation, or the stockholders of SBG
approve a plan of complete liquidation of SBG or an agreement for the sale or
disposition by SBG of all or substantially all of SBG's entities or assets; or


                (ii)    The acquisition in one or a series of transactions by
any Person as Beneficial Owner (as defined in Section 8.1(d) of this Agreement),
directly or indirectly, of securities of SBG immediately following which such
Person beneficially owns securities of SBG representing more than fifty percent
(50%) of the total voting power represented by SBG's then outstanding voting
securities.




11



--------------------------------------------------------------------------------





(c)    Any other provision of this Section 8.1 notwithstanding, the term Change
in Control shall not include either of the following events undertaken at the
election of SBG:


                (i)    Any transaction, the sole purpose of which is to change
the state of incorporation of SBG or Company; or
 
                (ii)    A transaction, the result of which is to sell all or
substantially all of the assets of SBG or Company to another corporation (the
"Surviving Corporation"); provided that the Surviving Corporation is owned or
controlled, directly or indirectly, by those stockholders of SBG who owned or
controlled fifty percent (50%) or more of the voting securities of SBG
immediately preceding such transaction; and provided, further, that the
Surviving Corporation expressly assumes this Agreement.


(d)    For purposes of this Section 8.1, the term "Beneficial Owner" has the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the "Exchange Act").


(e)    For purposes of this Section 8.1, the term "Person" has the meaning
ascribed to such term in section 3(a)(9) of the Exchange Act and as used in
sections 13(d) and 14(d) thereof, including a group as defined in section 13(d)
of the Exchange Act but excluding the Company and any subsidiary and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
(including any trustee of such plan acting as Trustee).


9.    Miscellaneous.


9.1.    Attorneys' Fees.    In any action, litigation, or proceeding
(collectively, "Action") between the parties arising out of or in relation to
this Agreement, the prevailing party in the Action will be awarded, in addition
to any damages, injunctions, or other relief, and without regard to whether such
Action is prosecuted to final appeal, such party's costs and expenses, including
reasonable attorneys' fees.


9.2.    Headings.    The descriptive headings of the Sections of this Agreement
are inserted for convenience only, and do not constitute a part of this
Agreement.


12



--------------------------------------------------------------------------------







9.3.    Notices.    All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) oral or written confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery of a standard
overnight courier or when delivered by hand, or (c) the expiration of five (5)
business days after the date mailed, postage prepaid, to the parties at the
following addresses:


If to Company to:    Diamond Sports Group, LLC
c/o Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn:    President and CEO


With a copy to:    Diamond Sports Group, LLC
c/o Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn:    General Counsel
        
If to Employee to:
Employee's address as listed from time to time, in the personnel records of the
Company (or any affiliate thereof)



With a copy to:    Grubman Shire Meiselas & Sacks, P.C.
152 West 57th Street
New York, NY 10019
Attn: Lawrence Shire and Eric Sacks
Email:    lshire@gispc.com and esacks@gispc.com


or to such other address as will be furnished in writing by any party. Any such
notice or communication will be deemed to have been given as of the date so
mailed.


9.4.    Assignment.    The Company may not assign, transfer, or delegate its
rights or obligations under this Agreement and any attempt to do so is void;
provided, the Company may assign this Agreement to any subsidiary of the
Company, any parent of the Company, or the acquirer of all or substantially all
of the assets of the Company, and Employee hereby consents and agrees to be
bound by any such assignment by the Company. Employee may not assign, transfer,
or delegate Employee's rights or obligations under this Agreement and any
attempt to do so is void. This Agreement is binding on and inures to the benefit
of the parties, their successors and assigns, and the executors, administrators,
and other legal representatives of Employee. No other third parties, other than
SBG Entities, shall have, or are intended to have, any rights under this
Agreement.


9.5.    Counterparts. This Agreement may be signed in one or more counterparts,
including electronic counterparts, all of which shall be construed together as
one instrument.




13



--------------------------------------------------------------------------------





9.6.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF MARYLAND (REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE UNDER
PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS (INCLUDING VALIDITY,
CONSTRUCTION, EFFECT, AND PERFORMANCE.)


9.7.    Severability.    If the scope of any provision contained in this
Agreement is too broad to permit enforcement of such provision to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law, and Employee hereby consents that such scope may be reformed or modified
accordingly and enforced as reformed or modified in any proceeding brought to
enforce such provision. Subject to the immediately preceding sentence, whenever
possible, each provision of this Agreement will be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision, to the extent of such prohibition or invalidity, shall not be deemed
to be a part of this Agreement, and shall not invalidate the remainder of such
provision or the remaining provisions of this Agreement.


9.8.    Entire Agreement.    This Agreement constitutes the entire agreement of
Employee and the Company regarding Employee's employment by the Company. This
Agreement amends, supersedes, and replaces all prior agreements and
understandings, written or verbal, formal or informal, among the parties with
respect to the employment of Employee by the Company, including the subject
matter of this Agreement. This Agreement may not be amended or modified except
by agreement in writing, signed by the party against whom enforcement of any
waiver, amendment, modification, or discharge is sought.


9.9.    Interpretation.     This Agreement is being entered into among competent
and experienced businesspersons (who have had an opportunity to consult with
counsel), and any ambiguous language in this Agreement will not necessarily be
construed against any particular party as the drafter of such language.


9.10.    Continuing Obligations.    The provisions contained in the following
Sections of this Agreement will continue and survive the termination of this
Agreement: Sections 4.1, 4.2, 5, 6, 8 and 9.


9.11.    Taxes.     The Company may withhold from any payments under this
Agreement all applicable federal, state, city, or other taxes required by
applicable law to be so withheld as determined by the Company in its discretion.


9.12.    Waiver of Jury Trial. The Company and Employee do hereby jointly and
severally waive their right to a trial by jury in any action or proceeding to
which both are parties arising out of, or in any manner pertaining to, this
Agreement. It is understood and agreed that this waiver constitutes a waiver of
the right to trial by jury of all claims against all parties to such actions or
proceedings. This waiver is knowingly, voluntarily, and willingly made by
Employee and the Company, and each represents and warrants to the other that no
representations of facts or opinion have been made by any person to induce this
waiver or to


14



--------------------------------------------------------------------------------





in any way modify or nullify its effect. Still further, Employee and the Company
each represents to the other that each has been represented by counsel selected
by such party to review or prepare this Agreement or, if not represented, that
such party has been advised, and has had the opportunity, to seek the advice of
independent legal counsel to review this Agreement prior to signing this
Agreement.


9.13.    Exclusion from ERISA and Retirement and Fringe Benefit Computation.
Employee and the Company do hereby jointly and severally acknowledge and agree
that this Agreement shall not be regarded as an “employee benefit plan” under 29
U.S.C. § 1002(3); provided, however, that if this Agreement is ever regarded as
an “employee benefit plan” under 29 U.S.C. § 1002(3), Employee and the Company
acknowledge and agree that this Agreement shall be regarded as a plan which is
unfunded and is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
under 29 U.S.C. § 1051(2). Unless specifically provided otherwise pursuant to a
separate plan or agreement, this Agreement (except for Section 3.1) shall not be
taken into account as “wages,” “salary” or “compensation” in determining
eligibility or benefits under (i) any pension, retirement, profit sharing or
other qualified or nonqualified plan of deferred compensation, (ii) any employee
welfare or fringe benefit plan, including, but not limited to, group life
insurance and disability, or (iii) any form of extraordinary pay, including, but
not limited to, bonuses, sick pay, and vacation pay.


9.14.    Section 409A Compliance. Employee and the Company intend that the
payments and benefits provided under this Agreement shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Code. This Agreement shall be construed in a manner that affects the Employee’s
and the Company’s intent to be exempt from or comply with Section 409A.
Nevertheless, the tax treatment of the benefits provided under the Plan is not
warranted or guaranteed. Neither the Company nor its respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by the Employee as a result of this
Agreement. This Agreement may not be amended in any way that results in a
violation of section 409A of the Internal Revenue Code or any regulatory or
other guidance issued by the Internal Revenue Service thereunder. In particular,
except to the extent permitted by regulatory or other guidance issued by the
Internal Revenue Service under section 409A(a)(3) of the Internal Revenue Code,
no amendment of this Agreement shall in any way (including a change in form of
distribution) result in acceleration of the timing or amount of any payment (or
any portion thereof) of “deferred compensation” that is due under this
Agreement. An amendment that permits acceleration for any one or more of the
reasons that constitute exceptions to the prohibition on acceleration of
payments, pursuant to Treas. Regs. § 1.409A-3(j) (as presently written or as
hereafter amended, finalized, replaced or supplemented), shall not be deemed to
be in violation of this Section 9.14. Notwithstanding any provision of this
Agreement to the contrary, if Employee is regarded as a “specified employee”
within the meaning of section 409A(a)(2)(B) of the Code and the regulations
promulgated thereunder, he may not receive any payment(s) of “deferred
compensation” upon any “separation from service” (as defined in Section 4.1(e)),
unless such payment(s) are made on or after the date that is six (6) months
after the date of such separation from service (or if earlier, the date of death
of such specified employee). Instead, any such payments to which such specified
employee would otherwise be entitled during the first six (6) months


15



--------------------------------------------------------------------------------





following such separation from service shall be accumulated and paid on the
first day of the seventh (7th) month following the date of separation from
service.


9.15.    No Right to Employment. Nothing herein contained is intended to or
shall be construed as conferring upon Employee any right to continue in the
employ of the Company.


9.16.    Enforcement. The location of any arbitration regarding this Agreement
shall be Baltimore County, Maryland. The forum for any litigation involving this
Agreement shall be the Circuit Court of Baltimore County or the United States
District Court (Northern Division) sitting in Baltimore, Maryland. In the event
that either party institutes an action to enforce or interpret any provision of
this Agreement, the non-prevailing party shall pay to the prevailing party all
costs and expenses (including a reasonable sum for attorneys’ fees and all
expert witness fees) incurred by the prevailing party in connection with any
such action as determined by the finder of fact in such proceeding.


9.17.    Independent Legal Counsel. The undersigned understand and acknowledge
that this Agreement was prepared by the Company. The undersigned understand that
Employee and the Company may be adverse to each other regarding terms and
conditions set forth in this Agreement. The undersigned acknowledge that counsel
to the Company has not represented Employee in connection with the preparation
of this Agreement nor provided Employee with any legal or other advice in
connection with this Agreement and that Employee has been advised and urged to
seek independent professional legal, tax, and financial advice in connection
with deciding to enter into this Agreement.


9.18.    Arbitration and Extension of Time. Except as specifically provided in
Section 6 of this Agreement, any dispute or controversy arising out of or
relating to this Agreement, as an individual or as part of a class, shall be
determined and settled by arbitration in Baltimore County, Maryland in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court of competent jurisdiction. The expenses of the arbitration shall be borne
by the non-prevailing party to the arbitration, including, but not limited to,
the cost of experts, evidence, and legal counsel, as determined by the
arbitrator(s) in any such proceeding. Whenever any action is required to be
taken under this Agreement within a specified period of time and the taking of
such action is materially affected by a matter submitted to arbitration, such
period shall automatically be extended by the number of days, plus ten (10) that
are taken for the determination of that matter by the arbitrator(s).
Notwithstanding the foregoing, the parties agree to use their best reasonable
efforts to minimize the costs and frequency of arbitration hereunder.


16



--------------------------------------------------------------------------------







9.19    Payment to Beneficiaries and Beneficiary Designation.


(a)    In the event of Employee’s death at a time when Employee is entitled to
receive but has not yet received any cash payments pursuant to this Agreement,
any such remaining payments shall be paid to Employee’s beneficiaries.


(b)    Simultaneously with the execution of this Agreement, Employee shall
designate one or more beneficiaries to receive the cash payments referred to in
Section 9.19(a) of this Agreement. Such beneficiary designation shall be set
forth in Exhibit A attached hereto and made a part hereof, and may be modified
by Employee at any time, and from time to time, by execution of a new Exhibit A.
Each designation of beneficiary will revoke all prior designations by Employee.


(c)    If the primary beneficiaries named by Employee die before Employee, and
there are no living contingent beneficiaries named by Employee, then the Company
shall direct distribution of the cash payments payable pursuant to this
Agreement to the legal representative of the estate of Employee.


9.20     Payments to Minors. If any person to whom any cash payment is due under
this Agreement is a minor, or is reasonably found by the Company to be
incompetent by reason of physical or mental disability, the Company shall have
the right to cause such payments becoming due to such person to be made to
another for his benefit, without responsibility of the Company to see to the
application of the payment of any such payments, and such payment will
constitute a complete discharge of the liabilities of the Company with respect
thereto.


9.21     Indemnity. Employee shall be entitled to indemnification by the
Company, SBG and/or any other SBG Entity, if applicable, in accordance with the
organizational documents of such entities.


THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.


DIAMOND SPORTS GROUP, LLC
A Delaware limited liability company


Sinclair Broadcast Group, Inc., sole member


By:_________________________________
Name:    Chris Ripley    
Title:    President and Chief Executive Officer
                        


17



--------------------------------------------------------------------------------







EMPLOYEE:


____________________________________
Steve Rosenberg




18



--------------------------------------------------------------------------------





EXHIBIT A


EMPLOYMENT AGREEMENT BETWEEN DIAMOND SPORTS GROUP, LLC AND THE UNDERSIGNED
EMPLOYEE


DESIGNATION OF BENEFICIARY


By virtue of my right under the Agreement by and between Diamond Sports Group,
LLC and the undersigned employee to designate the beneficiary(ies) of benefits
payable under the Agreement, and subject to any future exercise of said right by
me, I hereby direct that any and all such benefits shall be paid, in accordance
with the terms of the Agreement, to the person(s) named below who are living at
the time of my death, and, unless otherwise expressly indicated, in equal shares
among them if more than one such person shall be living at the time of my death:


PRIMARY
BENEFICIARIES:
 
 
 
 
Name
Relationship
Address
 
 
 
 
 
Name
Relationship
Address
 
 
 
 
 
Name
Relationship
Address



In the event that no primary beneficiary shall be living at the time of my
death, I hereby direct that any remaining payment(s) shall be made to those
person(s) named below who are living at the time of my death, and, unless
otherwise expressly indicated, in equal shares among them if more than one such
person shall be living at the time of my death:


CONTINGENT
BENEFICIARIES:
 
 
 
 
Name
Relationship
Address
 
 
 
 
 
Name
Relationship
Address
 
 
 
 
 
Name
Relationship
Address





19



--------------------------------------------------------------------------------







In the further event that none of the persons named above, either as primary or
contingent beneficiaries, shall be living at the time of my death, any remaining
payment(s) shall be made to my estate pursuant to the Agreement.


NOTE: If so specified in the above designations, "person" includes a trust or
corporation.
 
 
 
Steve Rosenberg
 
 
 
 
 
 
Witness
 
(Employee Signature)
Date
 
 
 
 
 
RECEIPT ACKNOWLEDGED:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 





20

